                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN


 Kanye West, Michelle Tidball,                      Court File No. 20-CV-1348-WCG
 and Fred Krumberger,

                     Plaintiffs,
                                                       DECLARATION OF
 v.                                                     LANE RUHLAND

 Wisconsin Elections Commission,

                     Defendant.



      I, Lane Ruhland, being duly sworn, declares as follows:

      1.     I have personal knowledge of the following.

      2.     I have been a licensed attorney for seven years and am employed as Senior

Counsel at the law firm Husch Blackwell in Madison, Wisconsin.

      3.     On August 4, 2020, I spoke via phone with Wisconsin Election

Commission staff on matters related to Mr. West’s nominating papers. To the best of my

knowledge Commission staff members I was speaking to were located at the

Commission’s office located at 212 East Washington Avenue, Madison, Wisconsin.

      4.     During these phone conversations, Election Commission staff alerted me

that the doors to the building housing the Election Commission offices at 212 East

Washington Avenue – would be locked and I would need to be escorted in.

      5.     The Commission brought to my attention that when the nominating paper

coordinators and I arrived at the building housing the Commission’s offices, I would need
to call the number on the door so that a Commission official could meet me to unlock the

doors and let me in. No Commission staff member told me that the number to call at the

door was different than the Commission number I had been calling throughout the day of

August 4th.

       6.        I and the other two nomination petition coordinators with me arrived at the

Commission building before 5:00 p.m.

       7.        Before 5:00 p.m. I approached the double doors and, following the

instructions from Commission officials, searched for the number on the building doors

and called telling them we were at the building.

       8.        While I was looking for the number to call on the doors of the building, I

did not see anyone positioned near the locked doors to provide myself or anyone from the

West campaign access to the building, nor did I have any indication that anyone would be

waiting there.

       9.        Before 5:00p.m. I called the number on the outside of the building.

       10.       Before 5:00 p.m. I entered the building with a nomination petition

coordinator.

       11.       Election Commission officials accepted the West nominating papers not

later than 5:00 p.m. Only later did Election Commission officials announce that the

Commission’s acceptance occurred at 5:00:14 p.m.

       12.       When the nominating papers were accepted no Election Commission

official noted the time to me or the nomination petition coordinator who was in my




                                               2
presence. There was no evidence of what timing device was relied upon to later announce

the nominating papers acceptance took place at 5:00.14 p.m.

       13.    The Election Specialist, who unlocked the building, did not identify how he

knew the time, what timepiece he was using, or identify anyone authorized to keep time

for the Commission.

       14.    To the best of my knowledge, I did not view any time stamp or other

document that verified the acceptance of the nominating papers of Kayne West as an

independent candidate for president and his vice-presidential running mate Michelle

Tidball, occurred at 5:00:14 p.m.



       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




Dated: September 2, 2020                         /s/Lane Ruhland
                                                       Lane Ruhland




                                            3
